Title: Thomas Jefferson to Nicolas G. Dufief, 25 December 1812
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Dear Sir Monticello Dec. 25. 12.
          On my return from a journey after an absence of 5. or 6 weeks, I found here your favor of Nov. 5. with Mellish’s map & Simpson’s fluxions. I did not expect to find Philadelphia so little furnished with Mathematical books. my own attachment to the exact sciences has made them the principal enjoiment of my leisure hours. perhaps I may be more succesful in the classical line, in asking for copies of Livy and Tacitus in Latin. any edition in 8vo or any smaller size, of a good type, of either of them will do. but I should prefer Foulis’s Tacitus in 4. vols petit format, or 16s  and Tonson’s 12mo edition of Livy in 6. vols, edited I think by Maittaire. I must repeat my request that they may be made up in packages not exceeding the size of an 8vo and one package only to come weekly to avoid burthening any one mail, and indeed to ensure their being permitted to pass with the mail at all.
          I ought to apologize to you for troubling you with these minute & troublesome commissions, for which I must appeal to your experienced kindness, & my necessities. Accept the assurance of my thankfulness and of my great esteem & respect.
          
            Th:
            Jefferson
        